Title: From Thomas Jefferson to Christian Keller, 9 December 1805
From: Jefferson, Thomas
To: Keller, Christian,Forman, Francis


                  
                     Messrs. Keller & Foreman 
                     
                     Washington Dec. 9. 05.
                  
                  I have not sooner had a moment in which I could have acknoleged the reciept of your letter of the 26th. ult. but I trusted it would be matter of mere ceremony, & that you have long since recieved the remittance of 216.67 D     I put it into mr Barnes’s hands Nov. 14. he was to set out for Baltimore the next day; but a sudden occurrence preventing it, he inclosed the money to a person who had gone on a few days before. some misplacement of the letter in the post office prevented the person’s recieving it before he left Baltimore, & two or three letters to and from Baltimore passed before the one inclosing the money could get to it’s destination. this is the explanation from mr Barnes who tells me I may rely on your having recieved it some time ago. his uncommon punctuality has left me tranquil in that assurance which I hope accordingly has been fulfilled. Accept my respectful salutations
                  
                     Th: Jefferson 
                     
                  
               